Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
  150014(21)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  SCOTT BOUIS,                                                                                                        Justices
           Plaintiff-Appellant,
  v                                                                 SC: 150014
                                                                    COA: 321157
                                                                    Clinton CC: 13-011111-NZ
  JENNIFER JO MUELLER,
            Defendant-Appellee.

  _________________________________________/
         On order of the Court, the motion for reconsideration of this Court’s April 10,
  2015 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 28, 2015
         d0720
                                                                               Clerk